IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs January 23, 2001

                  BILLY J. GROOMS v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Cocke County
                          No. 26,243 III  Rex Henry Ogle, Judge



                                 No. E2000-00958-CCA-R3-PC
                                        March 14, 2001

The petitioner, Billy J. Grooms, appeals the trial court's denial of a pro se petition to correct an
illegal judgment/sentence. The trial court's order of dismissal is affirmed.

                            Tenn. R. App. P. 3; Dismissal Affirmed.

GARY R. WADE, P.J., delivered the opinion of the court, in which JOSEPH M. TIPTON, J., joined.
JAMES CURWOOD WITT, JR., J., joined in the result.

Billy J. Grooms, Pro Se.

Paul G. Summers, Attorney General & Reporter; R. Stephen Jobe, Assistant Attorney General; Al
Schmutzer, Jr., District Attorney General; and James B. Dunn, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                            OPINION

         On August 20, 1983, the petitioner was convicted of two counts of first degree murder during
the perpetration of an armed robbery. The trial court imposed concurrent life sentences. See Tenn.
Code Ann. § 39-2-202 (1982). The convictions were affirmed on direct appeal. State v. Richard
Grooms and Billy Grooms, No. 107 (Tenn. Crim. App., at Knoxville, Mar. 26, 1986). Application
for permission to appeal to the supreme court was denied on June 30, 1986. Since that time, the
petitioner has challenged the propriety of his convictions on several occasions. In Billy Grooms v.
State, No. 142 (Tenn. Crim. App., at Knoxville, Mar. 21, 1989), this court affirmed the trial court's
denial of post-conviction relief. Application for permission to appeal to the supreme court was
denied June 5, 1989. In Billy Grooms v. State, No. 03C01-9103-CR-00092 (Tenn. Crim. App., at
Knoxville, Nov. 6, 1991), this court affirmed the denial of a second petition for post-conviction
relief. In Billy Grooms v. State, No. 03C01-9603-CC-00136 (Tenn. Crim. App., at Knoxville, Apr.
21, 1997), this court affirmed the denial of a third petition for post-conviction relief. On February
15, 2000, the petitioner filed this "Petition to Correct Illegal Judgment/Sentence." As grounds for
relief, he contended as follows:

       (1)     The trial court improperly included two separate convictions and sentences
               on one judgment form;

       (2)     the judgment form was not entered in the minutes of the clerk of the court;

       (3)     the trial court treated the minutes lightly; and

       (4)     the judgment identified the petitioner as Billy L. Grooms rather than Billy J.
               Grooms.

       The state filed a response and the trial court dismissed by general order.

        In this appeal, the petitioner addresses only issues (1) and (2). He alleges that the convicting
court failed to comply with Tenn. Code Ann. § 40-35-209(e)–(f), requiring a separate judgment for
each conviction, and Tenn. R. Crim. P. 32(e), requiring a judgment of conviction to be "entered by
the clerk." The petitioner also complains that the minutes had not been signed at the end of each
workday in accordance with Tenn. Code Ann. § 16-1-106(a). He contends that he is entitled to relief
because any sentence imposed at variance with express statutory provisions is a nullity and subject
to correction at any time.

         The general rule is that an illegal sentence may, in fact, be corrected at anytime. State v.
Burkhart, 566 S.W.2d 871, 873 (Tenn. 1978) (noting that the trial court had the power and duty to
correct an illegal sentence at any time). Typically, a challenge to an illegal sentence by an
incarcerated defendant is by petition for writ of habeas corpus. See Stephenson v. Carlton, 28
S.W.3d 910 (Tenn. 2000); Freddie Cupples v. State, No. 02C01-9511-CC-00333, slip op. at 3 (Tenn.
Crim. App., at Jackson, Oct. 22, 1996), app. denied (Tenn. Feb. 10, 1997). This court has also
considered an attack on an illegal sentence by way of post-conviction petition, holding that the action
is not barred by the applicable statute of limitations. Kevin Lavell Abston v. State, No. 02C01-9807-
CR-00212, slip op. at 3 (Tenn. Crim. App., at Jackson, Dec. 30, 1998) (citing State v. Mahler, 735
S.W.2d 226, 228 (Tenn. 1987)); see also James Gordon Coons, III v. State, No. 01C01-9801-CR-
00014, slip op. at 6 (Tenn. Crim. App., at Nashville, May 6, 1999). Rule 3(b) of the Tennessee
Rules of Appellate Procedure does not recognize a direct appeal of a dismissal of a motion to correct
an illegal sentence. In the interests of justice, however, an order denying a petition to correct an
illegal sentence may be treated by this court as a petition for writ of certiorari. State v. Donald Ree
Jones, No. M2000-00381-CCA-R3-CD, slip op. at 3 (Tenn. Crim. App., at Nashville, Oct. 13, 2000);
see also State v. Leath, 977 S.W.2d 132, 135 (Tenn. Crim. App. 1998). In Jones, a panel of this
court also ruled that when a petitioner seeks relief from an illegal sentence by way of habeas corpus,
he may do so in the convicting court rather than the court nearest his place of incarceration (Morgan
County in this case) because the former can correct an illegal sentence at any time and is in
possession of the records pertaining to the sentence. Id., slip op. at 2-3. This court ruled that the


                                                  -2-
convenience of having the records present provides a sufficient reason for the convicting court to
exercise jurisdiction despite the terms of Tenn. Code Ann. § 29-21-105 ("The [habeas corpus]
application should be made to the court or judge most convenient in point of distance to the
applicant, unless a sufficient reason be given in the petition for not applying to such court or judge.").
In State v. Bruce C. Reliford, this court treated an improper appeal of a motion to correct allegedly
illegal sentences as a common law petition for writ of certiorari because the claim was that the trial
court had "'exceeded the jurisdiction conferred, or [was] acting illegally, when, in the judgment of
the court, there [was] no other plain, speedy, or adequate remedy.'" No. W1999-00826-CCA-R3-
CD, slip op. at 2 (Tenn. Crim. App., at Jackson, Oct. 2, 2000) (quoting Leath, 977 S.W.2d at 135
(quoting Tenn. Code Ann. § 27-8-101)).

        A sentence is illegal if it directly contravened a statute in existence at the time it was
imposed. Taylor v. State, 995 S.W.2d 78, 85 (Tenn. 1999). A sentence is not illegal when the
defendant claims only prosecutorial misconduct or judicial vindictiveness. See Luttrell v. State, 644
S.W.2d 408, 409 (Tenn. Crim. App. 1982) (noting that alleged constitutional violations are properly
addressed in post-conviction, not habeas corpus, proceedings). "Technical violations related to the
judgment forms and committal documents . . . would not render [a] petitioner's confinement illegal
as long as a valid conviction and resultant legal sentence were imposed." Marvin Anthony Matthews
v. Charles C. Noles, No. 02C01-9206-CC-00140, slip op. at 4 (Tenn. Crim. App., at Jackson, Feb.
24, 1993), app. denied (Tenn. June 1, 1993).

        In our view, the "technical" concerns expressed by the petitioner relative to the judgment and
the minute entries do not serve as a basis for relief. In State v. Gregory A. Hedges and Thomas D.
Carter, Nos. E1999-01350-CCA-R3-CD and E1999-01323-CCA-R3-CD (Tenn. Crim. App., at
Knoxville, Oct. 6, 2000), this court held that combining separate convictions in a single judgment
form, while violative of Rule 17 of the Rules of the Tennessee Supreme Court, does not provide a
basis for relief on a claim of illegal sentence. It has also been held that even the lack of a trial judge's
signature does not necessarily render a judgment void. Jack P. Carr v. David Mills, No. E2000-
00156-CCA-R3-PC (Tenn. Crim. App., at Knoxville, Oct. 13, 2000). Furthermore, a judge's failure
to sign minutes does not result in an illegal sentence or a void judgment. The duty to sign minutes
is deemed directory rather than mandatory. Jerry L. Johns v. State, No. E1999-00260-CCA-R3-CD
(Tenn. Crim. App., at Knoxville, Mar. 9, 2000), app. denied (Tenn. Sept. 11, 2000); Kenneth Lee
Weston v. State, No. E1999-02095-CCA-R3-CO (Tenn. Crim. App., at Knoxville, Nov. 27, 2000).

         Here, the original indictment included separate counts for each of the two murders. The
minutes for August 20, 1983, reflect two separate verdicts of guilt, as returned by the jury, and the
entry of judgment by the trial court. The trial judge approved and signed the minutes on September
2, 1983. The order dated October 4, 1983, providing for concurrent sentences, is also signed by the
trial judge. In our view, the sentence is not illegal. Because the petitioner has not presented any
basis for relief, the order of dismissal entered by the trial court is affirmed.




                                                    -3-
      ___________________________________
      GARY R. WADE, PRESIDING JUDGE




-4-